        Case 1:20-cr-00468-RMB Document 101 Filed 07/12/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        July 12, 2021

BY ECF AND EMAIL
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Robert Hadden,
               20 Cr. 468 (RMB)

Dear Judge Berman:

       On July 11, 2021, the Government submitted a letter by email to the Court and to the
defense, dated July 11, 2021, in response to the defense’s July 9, 2021, letter (the “July 11 Letter”).
The electronic case filing system (“ECF”) for the U.S. Courts was down on July 11, 2021. ECF
is now working, and the Government publicly files the July 11 Letter, which is attached hereto as
Exhibit A.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney

                                           by:          /s/
                                                 Jane Kim / Lara Pomerantz
                                                 Assistant United States Attorneys
                                                 (212) 637-2038 / 2343


cc:    Defense Counsel (By Email and ECF)
